

EXECUTION COPY

--------------------------------------------------------------------------------

PAREXEL INTERNATIONAL CORPORATION




$100,000,000 3.11% Senior Notes
due July 25, 2020
________________
NOTE PURCHASE AGREEMENT
________________
DATED AS OF JUNE 25, 2013



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
 
 
 
SECTION
 
HEADING
 
PAGE
 
 
 
 
 
SECTION 1.
 
AUTORIZATION OF NOTES
 
1
 
 
 
 
 
Section 1.1.
 
Description of Notes
 
1
Section 1.2.
 
Interest Rate
 
1
 
 
 
 
 
SECTION 2.
 
SALE AND PURCHASE OF NOTES
 
2
 
 
 
 
 
Section 2.1.
 
Notes
 
2
Section 2.2.
 
Subsidiary Guaranty
 
2
 
 
 
 
 
SECTION 3.
 
CLOSING
 
2
 
 
 
 
 
SECTION 4.
 
CONDITIONS TO CLOSING
 
3
 
 
 
 
 
Section 4.1.
 
Representations and Warranties
 
3
Section 4.2.
 
Performance; No Default
 
3
Section 4.3.
 
Compliance Certificates
 
4
Section 4.4.
 
Opinions of Counsel
 
4
Section 4.5.
 
Purchase Permitted By Applicable Law, Etc
 
4
Section 4.6.
 
Sale of Other Notes
 
5
Section 4.7.
 
Payment of Special Counsel Fees
 
5
Section 4.8.
 
Private Placement Number
 
5
Section 4.9.
 
Changes in Corporate Structure
 
5
Section 4.10.
 
Subsidiary Guaranty
 
5
Section 4.11.
 
Funding Instructions
 
5
Section 4.12.
 
Proceedings and Documents
 
5
 
 
 
 
 
SECTION 5.
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
6
 
 
 
 
 
Section 5.1.
 
Organization; Powers
 
6
Section 5.2.
 
Authorization; Enforceability
 
6
Section 5.3.
 
Governmental Approvals; No Conflicts
 
6
Section 5.4.
 
Financial Statements; No Material Adverse Effect
 
7
Section 5.5.
 
Properties
 
7
Section 5.6.
 
Litigation and Environmental Matters
 
7
Section 5.7.
 
Compliance with Laws and Agreements; No Default
 
8
Section 5.8.
 
Status under Certain Statutes
 
8
Section 5.9.
 
Taxes
 
8
Section 5.10.
 
Investment Company Status
 
9
Section 5.11.
 
Disclosure
 
10
Section 5.12.
 
Subsidiaries
 
10


-i-

--------------------------------------------------------------------------------




Section 5.13.
 
Margin Regulations
 
11
Section 5.14.
 
Material CF Subsidiaries
 
11
Section 5.15.
 
Foreign Assets Control Regulations, Etc
 
11
Section 5.16.
 
Private Offering by the Company
 
13
Section 5.17.
 
Notes Rank Pari Passu
 
13
Section 5.18.
 
Existing Indebtedness; Future Liens
 
13
 
 
 
 
 
SECTION 6.
 
REPRESENTATIONS OF THE PURCHASER
 
14
 
 
 
 
 
Section 6.1.
 
Purchase for Investment
 
14
Section 6.2.
 
Source of Funds
 
14
 
 
 
 
 
SECTION 7.
 
INFORMATION AS TO COMPANY
 
16
 
 
 
 
 
Section 7.1.
 
Financial and Business Information
 
16
Section 7.2.
 
Officer's Certificate
 
18
Section 7.3.
 
Visitation
 
18
Section 7.4.
 
Electronic Delivery
 
19
 
 
 
 
 
SECTION 8.
 
PAYMENT OF THE NOTES
 
20
 
 
 
 
 
Section 8.1.
 
Required Prepayments
 
20
Section 8.2.
 
Optional Prepayments with Make-Whole Amount
 
20
Section 8.3.
 
Allocation of Partial Prepayments
 
20
Section 8.4.
 
Maturity; Surrender, Etc.
 
20
Section 8.5.
 
Purchase of Notes
 
21
Section 8.6.
 
Make Whole Amount for the Series A Notes
 
21
Section 8.7.
 
Change in Control
 
23
 
 
 
 
 
SECTION 9.
 
AFFIRMATIVE COVENANTS
 
25
 
 
 
 
 
Section 9.1.
 
Compliance with Law
 
25
Section 9.2.
 
Insurance
 
25
Section 9.3.
 
Maintenance of Properties
 
25
Section 9.4.
 
Payment of Taxes and Claims
 
26
Section 9.5.
 
Corporate Existence, Etc
 
26
Section 9.6.
 
Books and Records
 
26
Section 9.7.
 
Subsidiary Guarantors
 
26
 
 
 
 
 
SECTION 10.
 
NEGATIVE COVENANTS
 
27
 
 
 
 
 
Section 10.1.
 
Financial Covenants
 
27
Section 10.2.
 
Priority Debt
 
27
Section 10.3.
 
Limitation on Liens
 
27
Section 10.4.
 
Sales of Assets
 
29
Section 10.5.
 
Merger and Consolidation
 
30
Section 10.6.
 
Transactions with Affiliates
 
31
Section 10.7.
 
Line of Business
 
32


-ii-

--------------------------------------------------------------------------------




Section 10.8.
 
Terrorism Sanctions Regulations
 
32
 
 
 
 
 
SECTION 11.
 
EVENTS OF DEFAULT
 
32
 
 
 
 
 
SECTION 12.
 
REMEDIES ON DEFAULT, ETC
 
35
 
 
 
 
 
Section 12.1.
 
Acceleration
 
35
Section 12.2.
 
Other Remedies
 
36
Section 12.3.
 
Rescission
 
36
Section 12.4.
 
No Waivers or Election of Remedies, Expenses, Etc
 
36
 
 
 
 
 
SECTION 13.
 
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
 
36
 
 
 
 
 
Section 13.1.
 
Registration of Notes
 
36
Section 13.2.
 
Transfer and Exchange of Notes
 
37
Section 13.3.
 
Replacement of Notes
 
37
 
 
 
 
 
SECTION 14.
 
PAYMENTS ON NOTES
 
38
 
 
 
 
 
Section 14.1.
 
Place of Payment
 
38
Section 14.2.
 
Home Office Payment
 
38
 
 
 
 
 
SECTION 15.
 
EXPENSES, ETC
 
38
 
 
 
 
 
Section 15.1.
 
Transaction Expenses
 
38
Section 15.2.
 
Survival
 
39
 
 
 
 
 
SECTION 16.
 
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
 
39
 
 
 
 
 
SECTION 17.
 
AMENDMENT AND WAIVER
 
40
 
 
 
 
 
Section 17.1.
 
Requirements
 
40
Section 17.2.
 
Solicitation of Holders of Notes
 
40
Section 17.3.
 
Binding Effect, etc
 
41
Section 17.4.
 
Notes Held by Company, etc
 
41
 
 
 
 
 
SECTION 18.
 
NOTICES
 
41
 
 
 
 
 
SECTION 19.
 
REPRODUCTION OF DOCUMENTS
 
42
 
 
 
 
 
SECTION 20.
 
CONFIDENTIAL INFORMATION
 
42
 
 
 
 
 
SECTION 21.
 
SUBSTITUTION OF PURCHASER
 
44
 
 
 
 
 
SECTION 22.
 
MISCELLANEOUS
 
44
 
 
 
 
 
Section 22.1.
 
Successors and Assigns
 
44
Section 22.2.
 
Accounting Terms.
 
44
Section 22.3.
 
Severability
 
45
Section 22.4.
 
Construction, etc
 
45


-iii-

--------------------------------------------------------------------------------




Section 22.5.
 
Counterparts
 
46
Section 22.6.
 
Governing Law
 
46
Section 22.7.
 
Jurisdiction and Process; Waiver of Jury Trial
 
46




-iv-

--------------------------------------------------------------------------------




SCHEDULE A    —    Information Relating to Purchasers


SCHEDULE B    —    Defined Terms


SCHEDULE 3    —    Wire Instructions


SCHEDULE 4.9    —    Changes in Corporate Structure


SCHEDULE 5.6    —    Disclosed Matters


SCHEDULE 5.12    —    Subsidiaries of the Company


SCHEDULE 5.18    —    Existing Indebtedness


SCHEDULE 10.3    —    Existing Liens


SCHEDULE 10.6    —    Affiliate Transactions


EXHIBIT 1    —    Form of 3.11% Senior Notes due July 25, 2020


EXHIBIT 2.2    —    Form of Subsidiary Guaranty


EXHIBIT 4.4(a)    —    Form of Opinion of General Counsel to the Company


EXHIBIT 4.4(b)    —    Form of Opinion of Special Counsel to the Company


EXHIBIT 4.4(c)    —    Form of Opinion of Special Counsel to the Purchasers







-v-

--------------------------------------------------------------------------------




PAREXEL INTERNATIONAL CORPORATION
195 WEST STREET
WALTHAM, MASSACHUSETTS 02451


$100,000,000 3.11% Senior Notes
due July 25, 2020

Dated as of
June 25, 2013
To THE PURCHASERS LISTED IN
THE ATTACHED SCHEDULE A:
Ladies and Gentlemen:
PAREXEL INTERNATIONAL CORPORATION, a Massachusetts corporation (together with
any successor thereto that becomes a party hereto pursuant to Section 10.2, the
“Company”), agrees with each of the Purchasers as follows:
SECTION 1.
AUTHORIZATION OF NOTES.

Section 1.1.    Description of Notes. The Company will authorize the issue and
sale of $100,000,000 aggregate principal amount of its 3.11% Senior Notes due
July 25, 2020 (as amended, restated or otherwise modified from time to time
pursuant to Section 17 and including any such notes issued in substitution
therefor pursuant to Section 13, the “Notes”). The Notes shall be substantially
in the form set out in Exhibit 1. Certain capitalized and other terms used in
this Agreement are defined in Schedule B. References to a “Schedule” are
references to a Schedule attached to this Agreement unless otherwise specified.
References to a “Section” are references to a Section of this Agreement unless
otherwise specified.
Section 1.2.    Interest Rate. (a) The Notes shall bear interest (computed on
the basis of a 360-day year of twelve 30-day months) on the unpaid principal
thereof from the date of issuance at their stated rate of interest payable
semi‑annually in arrears on the 25th day of January and July in each year and at
maturity, commencing on January 25, 2014, until such principal sum shall have
become due and payable (whether at maturity, upon notice of prepayment or
otherwise) and interest (so computed) on any overdue principal, interest or
Make-Whole Amount from the due date thereof (whether by acceleration or
otherwise) and, during the continuance of an Event of Default, on the unpaid
balance hereof, at the applicable Default Rate until paid.

Parexel International Corporation
Note Purchase Agreement



--------------------------------------------------------------------------------




SECTION 2.
SALE AND PURCHASE OF NOTES.

Section 2.1.    Notes. Subject to the terms and conditions of this Agreement,
the Company will issue and sell to each Purchaser and each Purchaser will
purchase from the Company, at the Closing provided for in Section 3, Notes in
the principal amount specified opposite such Purchaser’s name in Schedule A at
the purchase price of 100% of the principal amount thereof. The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.
Section 2.2.    Subsidiary Guaranty. (a) The payment by the Company of all
amounts due with respect to the Notes and the performance by the Company of its
obligations under this Agreement will be absolutely and unconditionally
guaranteed by the Subsidiary Guarantors pursuant to the Subsidiary Guaranty
Agreement dated the Closing Date, which shall be substantially in the form of
Exhibit 2.2 attached hereto, and otherwise in accordance with the provisions of
Section 9.7 hereof (the “Subsidiary Guaranty”).
(b)    The holders of the Notes agree to discharge and release any Subsidiary
Guarantor from the Subsidiary Guaranty upon the written request of the Company,
provided that (i) such Subsidiary Guarantor has been released and discharged (or
will be released and discharged concurrently with the release of such Subsidiary
Guarantor under the Subsidiary Guaranty) as an obligor and guarantor under and
in respect of the Bank Credit Agreement and the Company so certifies to the
holders of the Notes in a certificate of a Responsible Officer, (ii) at the time
of such release and discharge, the Company shall deliver a certificate of a
Responsible Officer to the holders of the Notes stating that no Default or Event
of Default exists, and (iii) if any fee or other form of consideration is given
to any holder of Indebtedness of the Company for the purpose of such release,
other than the repayment of such indebtedness and amounts due in connection with
such repayment, holders of the Notes shall receive equivalent consideration (a
“Collateral Release”). The holders of the Notes agree to execute and deliver
such documents which are necessary or desirable to terminate, release and
discharge the Subsidiary Guarantors from their obligations under the Subsidiary
Guaranty.
SECTION 3.
CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 60603 at 10:00 a.m. Central time, at a closing (the “Closing”) on July
25, 2013 or on such other Business Day thereafter on or prior to August 22, 2013
as may be agreed upon by the Company and the Purchasers. At the Closing the
Company will deliver to each Purchaser the Notes to be purchased by such
Purchaser

-2-

--------------------------------------------------------------------------------




in the form of a single Note (or such greater number of Notes in denominations
of at least $100,000 as such Purchaser may request) dated the date of the
Closing and registered in such Purchaser’s name (or in the name of its nominee),
against delivery by such Purchaser to the Company or its order of immediately
available funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company pursuant to the
instructions set forth in Schedule 3 hereto. If at the Closing the Company shall
fail to tender such Notes to any Purchaser as provided above in this Section 3,
or any of the conditions specified in Section 4 shall not have been fulfilled to
such Purchaser’s satisfaction, such Purchaser shall, at its election, be
relieved of all further obligations under this Agreement. For the avoidance of
doubt, (a) except for payment of fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.4, which fees, charges and
disbursements are payable whether or not (i) the Closing occurs or (ii) this
Agreement is terminated or deemed terminated, Section 15.1 of this Agreement
shall not be effective prior to the Closing and (b) if Closing does not occur on
or prior to August 22, 2013 this Agreement shall be deemed terminated.
SECTION 4.
CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
Section 4.1.    Representations and Warranties.
(a)    Representations and Warranties of the Company. The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of the Closing (except for any representations and warranties that are
expressly stated to be made as of a specific date).
(b)    Representations and Warranties of the Subsidiary Guarantors. The
representations and warranties of the Subsidiary Guarantors in the Subsidiary
Guaranty shall be correct when made and at the time of the Closing (except for
any representations and warranties that are expressly stated to be made as of a
specific date).
Section 4.2.    Performance; No Default. The Company and each Subsidiary
Guarantor shall have performed and complied with all agreements and conditions
contained in this Agreement and the Subsidiary Guaranty required to be performed
or complied with by the Company and each such Subsidiary Guarantor prior to or
at the Closing, and before and after giving effect to the issue and sale of the
Notes (and the application of the proceeds thereof as contemplated by
Section 5.13), no Default or Event of Default shall have occurred and be
continuing or no Change in Control shall have occurred from the date of this
Agreement to the Closing Date. Neither the Company nor any

-3-

--------------------------------------------------------------------------------




Subsidiary shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Section 10 hereof had such
Sections applied since such date.
Section 4.3.    Compliance Certificates.
(a)    Officer’s Certificate of the Company. The Company shall have delivered to
such Purchaser an Officer’s Certificate, dated the date of Closing, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
(b)    Secretary’s Certificate of the Company. The Company shall have delivered
to such Purchaser a certificate of its Secretary or Assistant Secretary, dated
the date of the Closing, certifying as to (i) the resolutions attached thereto
and other corporate proceedings relating to the authorization, execution and
delivery of the Notes and this Agreement and (ii) the Company’s organizational
documents as then in effect.
(c)    Officer’s Certificate of the Subsidiary Guarantors. Each Subsidiary
Guarantor shall have delivered to such Purchaser an Officer’s Certificate, dated
the Closing Date, certifying that the conditions specified in Sections 4.1(b),
4.2 and 4.9 have been fulfilled.
(d)    Secretary’s Certificate of the Subsidiary Guarantors. Each Subsidiary
Guarantor shall have delivered to such Purchaser a certificate of its Secretary
or Assistant Secretary, dated the date of the Closing, certifying as to (i) the
resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of the Subsidiary Guaranty and (ii) the
Company’s organizational documents as then in effect.
Section 4.4.    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the Closing Date
(a) from Douglas A. Batt, General Counsel of the Company, in the form attached
hereto as Exhibit 4.4(a) (and the Company hereby instructs its counsel to
deliver such opinion to the Purchasers), (b) from Wilmer Cutler Pickering Hale
and Dorr LLP, special counsel for the Company, in the form attached hereto as
Exhibit 4.4(b) (and the Company hereby instructs its counsel to deliver such
opinion to the Purchasers), and (c) from Chapman and Cutler LLP, the Purchasers’
special counsel in connection with such transactions, substantially in the form
set forth in Exhibit 4.4(c) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.
Section 4.5.    Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or

-4-

--------------------------------------------------------------------------------




regulation (including, without limitation, Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (c) not subject such Purchaser to
any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof. If
requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.
Section 4.6.    Sale of Other Notes. Contemporaneously with the Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in
Schedule A.
Section 4.7.    Payment of Special Counsel Fees. Without limiting the provisions
of Section 15.1, the Company shall have paid on or before the Closing Date, the
fees, charges and disbursements of the Purchasers’ special counsel referred to
in Section 4.4 to the extent reflected in a statement of such counsel rendered
to the Company at least one Business Day prior to the Closing.
Section 4.8.    Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes by Chapman and Cutler LLP.
Section 4.9.    Changes in Corporate Structure. Neither the Company nor any
Subsidiary Guarantor shall have changed its jurisdiction of organization or,
except as reflected in Schedule 4.9, been a party to any merger or
consolidation, or shall have succeeded to all or any substantial part of the
liabilities of any other entity, in each case, at any time following the date of
the most recent financial statements referred to in Section 5.4.
Section 4.10.    Subsidiary Guaranty. The Subsidiary Guaranty shall have been
duly authorized, executed and delivered by each Subsidiary Guarantor, shall
constitute the legal, valid and binding contract and agreement of each
Subsidiary Guarantor and such Purchaser shall have received a true, correct and
complete copy thereof.
Section 4.11.    Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.
Section 4.12.    Proceedings and Documents. All corporate and other
organizational proceedings in connection with the transactions contemplated by
this Agreement and all documents

-5-

--------------------------------------------------------------------------------




and instruments incident to such transactions shall be satisfactory to such
Purchaser and its special counsel, and such Purchaser and its special counsel
shall have received all such counterpart originals or certified or other copies
of such documents as such Purchaser or such special counsel may reasonably
request.
SECTION 5.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Company represents and warrants to each Purchaser on the date hereof that:
Section 5.1.    Organization; Powers. The Company and each Material Subsidiary
is duly organized, validly existing and in good standing (to the extent such
good standing is recognized under an applicable jurisdiction) under the laws of
the jurisdiction of its organization, and has all requisite power and authority
to carry on its business as now conducted. Each Subsidiary other than a Material
Subsidiary is duly organized, validly existing and in good standing (to the
extent such good standing is recognized under an applicable jurisdiction) under
the laws of the jurisdiction of its organization, and has all requisite power
and authority to carry on its business as now conducted, in each case except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
Section 5.2.    Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been, and
each other Loan Document, when delivered hereunder, will have been, duly
executed and delivered by each Loan Party that is party thereto. This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of each such Loan Party, enforceable against
each such Loan Party that is party thereto in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other Laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at Law.
Section 5.3.    Governmental Approvals; No Conflicts    . The Transactions (a)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
Law or the Organizational Documents of the Company or any of its Subsidiaries or
any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Company or any of its Subsidiaries or their assets, or give rise to a right
thereunder to require any payment to be made by

-6-

--------------------------------------------------------------------------------




the Company or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of the Company or any of its
Subsidiaries.
Section 5.4.    Financial Statements; No Material Adverse Effect. (a) The
Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Company and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Company and its Subsidiaries as
of the date thereof, including material liabilities for taxes, material
commitments and material Indebtedness.
(b)    The unaudited consolidated balance sheet of the Company and its
Subsidiaries dated March 31, 2013, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had a
Material Adverse Effect.
Section 5.5.    Properties; Licenses, Permits.
(a)    Each of the Company and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
(b)    The Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary for its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except where
the failure to so own or license or such infringements, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
Section 5.6.    Litigation and Environmental Matters    

-7-

--------------------------------------------------------------------------------




(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or affecting the Company or any of its Subsidiaries (i) that
would reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than such matters disclosed on Schedule 5.6
(collectively, the “Disclosed Matters”)) or (ii) that involve this Agreement,
the other Loan Documents or any of the Transactions.
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.
(c)    As of the date of this Agreement, since March 31, 2013, there has been no
change in the status of the Disclosed Matters that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.
(d)    Neither the Company nor any Subsidiary is (i) in default under any
agreement or instrument to which it is a party or by which it is bound, or (ii)
in violation of any order, judgment, decree or ruling of any court, arbitrator
or Governmental Authority which default or violation could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
Section 5.7.    Compliance with Laws and Agreements; No Default. Each of the
Company and its Subsidiaries is in compliance with all Laws applicable to it or
its property (including, without limitation, the USA PATRIOT Act or any of the
other laws and regulations that are referred to in Section 5.15), and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.
Section 5.8.    Status under Certain Statutes. Neither the Company nor any of
its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended. The Company
and its Subsidiaries are each in material compliance with its obligations, if
any, under the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, and the Federal Power Act, as amended.
Section 5.9.    Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
(within any applicable extension)

-8-

--------------------------------------------------------------------------------




and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.
Section 5.10.    ERISA Compliance. (a) Each Plan is in compliance in all
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws, except in each case where the failure to do so could not reasonably
be expected to result in a Material Adverse Effect. Each Pension Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination or opinion letter from the Internal Revenue Service to
the effect that the form (or prototype form) of such Pension Plan is qualified
under Section 401(a) of the Code and the trust related thereto has been
determined by the Internal Revenue Service to be exempt from Federal income tax
under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service or is not yet due. To
the best knowledge of the Loan Parties, nothing has occurred that would prevent
or cause the loss of such tax-qualified status. The representations in this
Section 5.10(a) are limited with respect to Multiemployer Plans by events that a
Loan Party knows about.
(b)    There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred, and neither the Loan Parties nor any
ERISA Affiliate has knowledge of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) each Loan Party and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Loan Parties nor any ERISA Affiliate knows of any facts or circumstances that
could reasonably be expected to cause the funding target attainment percentage
for any such plan to drop below 60% as of the most recent valuation date;
(iv) neither the Loan Parties nor any ERISA Affiliate has incurred any liability
to the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither the Loan Parties nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC; and (vii) no event
or circumstance has occurred or exists that could reasonably be

-9-

--------------------------------------------------------------------------------




expected to cause the PBGC to institute proceedings under Title IV of ERISA to
terminate any Pension Plan; in each case, provided that this Section 5.10(c) is
limited only as to events that a Loan Party knows with respect to any
Multiemployer Plan.
(d)    Neither the Loan Parties nor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than Pension Plans not otherwise
prohibited by this Agreement.
(e)    Each Non-U.S. Plan has been maintained in compliance with its terms and
with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, except as could not reasonably be
expected to result in a Material Adverse Effect. All contributions required to
be made with respect to a Non-U.S. Plan have been timely made, except as could
not reasonably be expected to result in a Material Adverse Effect. No Loan
Party, nor any Subsidiary of any Loan Party, has incurred any obligation in
connection with the termination of, or withdrawal from, any Non-U.S. Plan,
except as could not reasonably be expected to result in a Material Adverse
Effect. The present value of the accrued benefit liabilities (whether or not
vested) under each Non-U.S. Plan, does not exceed the current value of the
assets of such Non-U.S. Plan allocable to such benefit liabilities, except as
could not reasonably be expected to result in a Material Adverse Effect.
Section 5.11.    Disclosure. The Company, through its agent, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, has delivered to each Purchaser a copy of a
Private Placement Memorandum, dated May, 2013, as supplemented by Supplement No.
1 dated as of June 20, 2013 (the “Memorandum”), relating to the Transaction. The
Memorandum fairly describes, in all material respects, the general nature of the
business and principal properties of the Company and its Subsidiaries. No
report, financial statement, certificate or other written information furnished
by or on behalf of any Loan Party to the Purchasers (including without
limitation, the Memorandum and the written materials posted to IntraLinks) in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that (a) with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time, and
(b) to the extent the representations made in this Section 5.11 relate to CCT or
Behavioral and Medical Research, LLC, such representations are made to the best
of the knowledge of each Loan Party.
Section 5.12.    Subsidiaries. As of the date hereof, Schedule 5.12 is a
complete list of each of the Company’s Subsidiaries and such Subsidiary’s
jurisdiction of incorporation.

-10-

--------------------------------------------------------------------------------




Section 5.13.    Margin Regulations. The Company will apply the proceeds of the
sale of the Notes to refinance indebtedness, finance stock repurchases, for
working capital and for general corporate purposes (including financing
acquisitions). No part of the proceeds from the sale of the Notes hereunder will
be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System under such circumstances as to involve the Company in a
violation of Regulation T of said Board (12 CFR 221), or for the purpose of
buying or carrying or trading in any Securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224),
or to involve any broker or dealer in a violation of Regulation T of said Board
(12 CFR 220).
Section 5.14.    Material CF Subsidiaries. The Company hereby represents and
warrants that (a) the Material CF Subsidiaries are the only Subsidiaries that,
together with their own Subsidiaries, accounted for 5% or more of Consolidated
EBITDA for the period of four fiscal quarters ended on December 31, 2012, and
(b) no Event of Default in respect of the Material CF Subsidiaries exists under
Section 10.3 on the date of this Agreement.
Section 5.15.    Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Controlled Entity is (i) a Person whose name appears on the list
of Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”), (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime with which U.S. persons are prohibited
or restricted from engaging in transactions under any OFAC Sanctions Program, or
(iii) otherwise blocked or a target of other United States economic sanctions,
including but not limited to, the Trading with the Enemy Act, the International
Emergency Economic Powers Act, the Comprehensive Iran Sanctions, Accountability
and Divestment Act (“CISADA”), the Sudan Accountability and Divestment Act, any
OFAC Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”). Neither the Company nor any Controlled Entity has been notified by a
U.S. Governmental Authority that its name appears or may in the future appear on
a state list of Persons that engage in investment or other commercial activities
in Iran or any other country that is a target of U.S. Economic Sanctions.
(b)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used by the Company or any Controlled Entity, directly or
indirectly, (i) in connection with any investment in, or any

-11-

--------------------------------------------------------------------------------




transactions or dealings with, any Blocked Person, or (ii) otherwise in
violation of U.S. Economic Sanctions.
(c)    Neither the Company nor any Controlled Entity (i) has been found liable
in a civil adjudication for, indicted for, or convicted of, money laundering,
drug trafficking, terrorist-related activities or other money laundering
predicate crimes under the Currency and Foreign Transactions Reporting Act of
1970 (otherwise known as the Bank Secrecy Act), the USA PATRIOT Act or any other
United States law or regulation governing such activities (collectively,
“Anti-Money Laundering Laws”) or any U.S. Economic Sanctions violations, (ii) to
the Company’s actual knowledge after making due inquiry, is under investigation
by any Governmental Authority for possible violation of Anti-Money Laundering
Laws or any U.S. Economic Sanctions violations, (iii) within the last five
years, has been assessed civil penalties under any Anti-Money Laundering Laws or
any U.S. Economic Sanctions, or (iv) has had any of its funds seized or
forfeited in an action under any Anti-Money Laundering Laws. The Company has
established procedures and controls which it reasonably believes are adequate
(and otherwise comply with applicable law) to ensure that the Company and each
Controlled Entity is and will continue to be in compliance in all material
respects with all applicable Anti-Money Laundering Laws and U.S. Economic
Sanctions.
(d)    (1)    Neither the Company nor any Controlled Entity (i) has been
indicted for, or convicted of bribery or any other corruption offense under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction,
including but not limited to, the U.S. Foreign Corrupt Practices Act and the
U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (ii) to the
Company’s actual knowledge after making due inquiry, is under investigation by
any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (iii) has been assessed civil or criminal penalties under
any Anti-Corruption Laws or (iv) has been or is the target of sanctions imposed
by the United Nations or the European Union;
(2)    To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of improperly: (i) influencing any act,
decision or failure to act by such Government Official in his or her official
capacity or such commercial counterparty, (ii) inducing a Governmental Official
to do or omit to do any act in violation of the Governmental Official’s lawful
duty, or (iii) inducing a Governmental Official or a commercial counterparty to
use his or her influence with a government or instrumentality to affect any act
or decision of such government or entity; in each case in order to obtain,
retain or direct business or to otherwise secure an improper advantage; and

-12-

--------------------------------------------------------------------------------




(3)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable
Anti-Corruption Laws.
Section 5.16.    Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar Securities for sale
to, or solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 20 other Institutional Investors, each of
which has been offered the Notes at a private sale for investment. Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction.
Section 5.17.    Notes Rank Pari Passu. The obligations of the Loan Parties
under each Loan Document to which they are a part rank pari passu in right of
payment with all other senior unsecured Indebtedness (actual or contingent) of
the Loan Parties, including, without limitation, all senior unsecured
Indebtedness of the Loans Parties described in Schedule 5.18.
Section 5.18.    Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.18 sets forth a list, which is complete and correct in all
material respects, of all outstanding Indebtedness of the Company and its
Subsidiaries as of March 31, 2013, since which date through the date hereof,
there has been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Indebtedness of the Company or its
Subsidiaries. Neither the Company nor any Subsidiary is in default and no waiver
of default is currently in effect, in the payment of any principal or interest
on any Indebtedness of the Company or such Subsidiary. No event or condition
exists with respect to any Indebtedness of the Company or any Subsidiary the
principal amount of which exceeds $5,000,000 or any agreement relating thereto
that would permit (or that with notice or the lapse of time, or both, would
permit) one or more Persons to cause such Indebtedness to become due and payable
before its stated maturity or before its regularly scheduled dates of payment.
(b)    Schedule 5.18 contains a list as of the date hereof, which is complete
and correct in all material respects, of any written agreement or consent
pursuant to which the Company or any Subsidiary is required to cause or permit
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien that secures Indebtedness or to cause or permit in the future (upon

-13-

--------------------------------------------------------------------------------




the happening of a contingency or otherwise) any of its property, whether now
owned or hereafter acquired, to be subject to a Lien that secures Indebtedness.
(c)    Schedule 5.18 contains a list as of the date hereof, which is true and
complete in all material respects, of any instruments evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or any other
organizational document) to which the Company or any Subsidiary is a party or is
otherwise bound which limits the amount of, or otherwise imposes restrictions on
the incurring of, Indebtedness of the Company.
SECTION 6.
REPRESENTATIONS OF THE PURCHASER.

Section 6.1.    Purchase for Investment. Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes. Each Purchaser represents that it
is an “accredited investor” within the meaning of Rule 501(a)(1), (2), (3) or
(7) of Regulation D promulgated under the Securities Act.
Section 6.2.    Source of Funds    . Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of

-14-

--------------------------------------------------------------------------------




separate account liabilities) plus surplus as set forth in the NAIC Annual
Statement filed with such Purchaser’s state of domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(d);or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a

-15-

--------------------------------------------------------------------------------




person controlling or controlled by the INHAM (applying the definition of
“control” in Part IV(d)(3) of the INHAM Exemption) owns a 10% or more interest
in the Company and (i) the identity of such INHAM and (ii) the name(s) of the
employee benefit plan(s) whose assets constitute the Source have been disclosed
to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
SECTION 7.
INFORMATION AS TO COMPANY.

Section 7.1.    Financial and Business Information. The Company shall deliver to
each Purchaser and each holder of a Note that is an Institutional Investor:
(a)    Quarterly Statements — within 60 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Quarterly Report on Form 10‑Q (the “Form 10‑Q”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under the Bank Credit Agreement) after the end of each quarterly fiscal period
in each fiscal year of the Company (other than the last quarterly fiscal period
of each such fiscal year), duplicate copies of,
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,

-16-

--------------------------------------------------------------------------------




setting forth in each case in comparative form the figures for the corresponding
periods in (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP
applicable to quarterly financial statements generally, and certified by a
Senior Financial Officer as fairly presenting, in all material respects, the
consolidated financial condition of the companies being reported on and their
results of operations, subject to the absence of footnotes and changes resulting
from year-end adjustments, provided that delivery within the time period
specified above of copies of the Company’s Form 10‑Q and filed with the SEC
shall be deemed to satisfy the requirements of this Section 7.1(a), provided,
further, that the Company shall be deemed to have made such delivery of such
Form 10‑Q if it shall have timely made such Form 10‑Q available on “EDGAR” or on
its website on the worldwide web (at the date of this Agreement located at:
http//www.parexel.com) (such availability or notice thereof being referred to as
“Electronic Delivery”);
(b)    Annual Statements — within 105 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Annual Report on Form 10‑K (the “Form 10‑K”) with the SEC regardless
of whether the Company is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under the
Bank Credit Agreement) after the end of each fiscal year of the Company,
duplicate copies of
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such year, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of Ernst & Young LLP, or
another independent public accountants of recognized national standing, which
opinion shall state that such financial statements present fairly, in all
material respects, the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in conformity
with GAAP consistently applied, provided that the delivery within the time
period specified above of the Company’s Form 10‑K for such fiscal filed with the
SEC, shall be deemed to satisfy the requirements of this Section 7.1(b),
provided, further, that the Company shall be deemed to have made such delivery
of such Form 10‑K if it shall have timely made Electronic Delivery thereof;

-17-

--------------------------------------------------------------------------------




(c)    SEC and Other Reports — promptly upon their becoming publicly available,
one copy of each periodic and other reports, proxy statements and other
materials filed by the Company or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of the SEC, or
with any national securities exchange, or distributed by the Company to its
shareholders generally, as the case may be;
(d)    Notice of Default or Event of Default — promptly after a Responsible
Officer becoming aware of the existence of any Default or Event of Default, a
written notice specifying the nature and period of existence thereof and what
action the Company is taking or proposes to take with respect thereto;
(e)    ERISA Matters — promptly after a Responsible Officer becoming aware of
the occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the Company and its Subsidiaries in an aggregate amount exceeding
$10,000,000;
(f)    Notices from Governmental Authority — promptly, the filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or affecting the Company or any Subsidiary that
could reasonably be expected to result in a Material Adverse Effect;
(g)    Requested Information — with reasonable promptness, such other
information relating to the business, financial, legal or corporate affairs of
the Company or any of its Subsidiaries, or compliance with the terms of this
Agreement and the Notes as from time to time may be reasonably requested by any
such holder of a Note.
Section 7.2.    Officer’s Certificate. Each set of financial statements
delivered to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer (which, in
the case of Electronic Delivery of any such financial statements, shall be by
separate concurrent delivery of such certificate to each holder of a Note)
demonstrating (with computations in reasonable detail) compliance by the Company
and its Subsidiaries with the provisions of Sections 10.1, 10.2 and 10.4,
inclusive, and stating that there exists no Event of Default or Default, or, if
any Event of Default or Default exists, specifying the nature and period of
existence thereof and what action the Company proposes to take with respect
thereto.
Section 7.3.    Visitation. The Company shall permit the representatives of each
holder of a Note that is an Institutional Investor:
(a)    No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal

-18-

--------------------------------------------------------------------------------




executive office of the Company, to discuss the affairs, finances and accounts
of the Company and its Subsidiaries with the Company’s officers, and (with the
consent of the Company, which consent will not be unreasonably withheld) its
independent public accountants, and (with the consent of the Company, which
consent will not be unreasonably withheld) to visit the other offices and
properties of the Company and each Guarantor, all upon reasonable notice and at
such reasonable times as may be requested in writing, but no more than once per
calendar year; and
(b)    Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.
Section 7.4.    Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officers’
Certificates that are required to be delivered by the Company pursuant to
Section 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have been
delivered if the Company satisfies any of the following requirements:
(i)    such financial statements satisfying the requirements of Section 7.1(a)
or (b) and/or the related Officer’s Certificate satisfying the requirements of
Section 7.2 are delivered to each holder of a Note by e-mail;
(ii)    the Company shall have timely filed such Form 10–Q or Form 10–K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC and shall have made such form and the related Officer’s
Certificate satisfying the requirements of Section 7.2 available on its website
on the internet, which is located at http://www.parexel.com as of the date of
this Agreement;
(iii)    such financial statements satisfying the requirements of Section 7.1(a)
or Section 7.1(b) and/or related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 are timely posted by or on behalf of the Company on
IntraLinks or on any other similar website to which each holder of Notes has
free access; or

-19-

--------------------------------------------------------------------------------




(iv)    the Company shall have filed any of the items referred to in
Section 7.1(c) with the SEC and/or shall have made such items available on its
website on the internet or on IntraLinks or on any other similar website to
which each holder of Notes has free access.


SECTION 8.    PAYMENT OF THE NOTES.
Section 8.1.    Required Prepayments. As provided therein, the entire unpaid
principal amount of the Notes shall become due and payable on July 25, 2020.
Section 8.2.    Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in an amount not less than 10% of the aggregate
principal amount of the Notes then outstanding in the case of a partial
prepayment (or such lesser amount as shall be required to effect a partial
prepayment resulting from an offer of prepayment pursuant to Section 10.4), at
100% of the principal amount so prepaid, and the Make-Whole Amount determined
for the prepayment date with respect to such principal amount.. The Company will
give each holder of Notes written notice of each optional prepayment under this
Section 8.2 not less than ten days and not more than 60 days prior to the date
fixed for such prepayment unless the Company and the Required Holders agree to
another time period pursuant to Section 17. Each such notice shall specify such
date (which shall be a Business Day), the aggregate principal amount of the
Notes to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.3), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.
Section 8.3.    Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.
Section 8.4.    Maturity; Surrender, Etc. In the case of each optional
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make‑Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when

-20-

--------------------------------------------------------------------------------




so due and payable, together with the interest and Make‑Whole Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue. Any Note
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.
Section 8.5.    Purchase of Notes. The Company will not and will not permit any
of its Subsidiaries to purchase, redeem, prepay or otherwise acquire, directly
or indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to a written offer to purchase any outstanding Notes made
by the Company or a Subsidiary pro rata to the holders of the Notes upon the
same terms and conditions. Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 10 Business Days. If the holders
of more than 50% of the aggregate principal amount of the Notes then outstanding
accept such offer, the Company shall promptly notify the remaining holders of
Notes of such fact and the expiration date for the acceptance by holders of
Notes of such offer shall be extended by the number of days necessary to give
each such remaining holder at least 5 Business Days from its receipt of such
notice to accept such offer.  The Company will promptly cancel all Notes
acquired by the Company or any of its Subsidiaries pursuant to any payment,
prepayment or purchase of Notes pursuant to any provision of this Agreement and
no Notes may be issued in substitution or exchange for any such Notes.
Section 8.6.    Make‑Whole Amounts. “Make-Whole Amount” means, with respect to
any Note, an amount equal to the excess, if any, of the Discounted Value of the
Remaining Scheduled Payments with respect to the Called Principal of such Note
over the amount of such Called Principal, provided that the Make-Whole Amount
may in no event be less than zero. For the purposes of determining the
Make-Whole Amount, the following terms have the following meanings:
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

-21-

--------------------------------------------------------------------------------




“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there are no such U.S.
Treasury securities Reported having a maturity equal to such Remaining Average
Life, then such implied yield to maturity will be determined by (a) converting
U.S. Treasury bill quotations to bond equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between the yields
Reported for the applicable most recently issued actively traded on-the-run U.S.
Treasury securities with the maturities (1) closest to and greater than such
Remaining Average Life and (2) closest to and less than such Remaining Average
Life. The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement

-22-

--------------------------------------------------------------------------------




Date with respect to such Called Principal if no payment of such Called
Principal were made prior to its scheduled due date, provided that if such
Settlement Date is not a date on which interest payments are due to be made
under the Notes, then the amount of the next succeeding scheduled interest
payment will be reduced by the amount of interest accrued to such Settlement
Date and required to be paid on such Settlement Date pursuant to Section 8.4 or
Section 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
Section 8.7.    Change in Control. (a) Notice of Change in Control. The Company
will, within 15 Business Days after any Responsible Officer has knowledge of the
occurrence of any Change in Control, give written notice of such Change in
Control to each holder of Notes unless notice in respect of such Change in
Control shall have been given pursuant to subparagraph (b) of this Section 8.7.
If a Change in Control has occurred, such notice shall contain and constitute an
offer to prepay Notes of each Series as described in subparagraph (b) of this
Section 8.7 and shall be accompanied by the certificate described in
subparagraph (e) of this Section 8.7.
(b)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.7 shall be an offer to prepay, in accordance
with and subject to this Section 8.7, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”). If such Proposed Prepayment Date is in connection with an offer
contemplated by subparagraph (a) of this Section 8.7, such date shall be not
less than 20 days and not more than 30 days after the date of such offer (if the
Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the 20th day after the date of such offer).
(c)    Acceptance; Rejection. A holder of Notes may accept or reject the offer
to prepay made pursuant to this Section 8.7 by causing a notice of such
acceptance or rejection to be delivered to the Company at least 5 Business Days
prior to the Proposed Prepayment Date. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.7 shall be deemed to
constitute a rejection of such offer by such holder.
(d)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with unpaid interest on such Notes accrued to the date of prepayment, but
without any Make-Whole Amount. The prepayment shall be made on the Proposed
Prepayment Date.

-23-

--------------------------------------------------------------------------------




(e)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the interest that would be due on each Note offered to be
prepaid, accrued to the Proposed Prepayment Date; (iv) that the conditions of
this Section 8.7 have been fulfilled; and (v) in reasonable detail, the nature
and date or proposed date of the Change in Control.
(f)    “Change in Control” Defined. “Change in Control” means any of the
following events or circumstances:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or
(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Company cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing

-24-

--------------------------------------------------------------------------------




body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs during the relevant 12 month
period as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
(c)    the acquisition of direct or indirect Control of the Company by any
Person or group.
SECTION 9.
AFFIRMATIVE COVENANTS.

From the date of this Agreement until the Closing Date and thereafter, so long
as any of the Notes are outstanding, the Company covenants:
Section 9.1.    Compliance with Laws. Without limiting Section 10.8, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in Section
5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 9.2.    Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
Section 9.3.    Maintenance of Properties. The Company will, and will cause each
of its Subsidiaries to, maintain and keep, or cause to be maintained and kept,
all property material to the

-25-

--------------------------------------------------------------------------------




conduct of the business of the Company and its Subsidiaries, taken as a whole,
in good repair, working order and condition (other than ordinary wear and tear).
Section 9.4.    Payment of Taxes and Claims. The Company will, and will cause
each of its Subsidiaries to, pay and discharge all taxes, assessments,
governmental charges, or levies imposed on them or any of their properties,
assets, income or franchises, to the extent the same have become due and payable
and before they have become delinquent and all claims for which sums have become
due and payable that have or might become a Lien on properties or assets of the
Company or any Subsidiary, provided that neither the Company nor any Subsidiary
need pay any such tax, assessment, charge, levy or claim if (i) the amount,
applicability or validity thereof is contested by the Company or such Subsidiary
on a timely basis in good faith and in appropriate proceedings, and the Company
or a Subsidiary has established adequate reserves therefor in accordance with
GAAP on the books of the Company or such Subsidiary or (ii) the nonpayment of
all such taxes, assessments, charges, levies and claims would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Section 9.5.    Corporate Existence, Etc. Subject to Section 10.4 and
Section 10.5, if applicable, the Company will at all times preserve and keep its
corporate existence in full force and effect. Subject to Sections 10.4 and 10.5,
if applicable, the Company will at all times preserve and keep in full force and
effect the corporate existence of each of its Subsidiaries (unless merged into
the Company or a Wholly-Owned Subsidiary) and all rights and franchises of the
Company and its Subsidiaries unless, in the good faith judgment of the Company,
the dissolution, termination of or failure to preserve and keep in full force
and effect such corporate existence, right or franchise would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Section  9.6.    Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities.
Section 9.7    Subsidiary Guarantors. The Company will cause each of its
Domestic Subsidiaries that guarantees or otherwise becomes liable at any time,
whether as a borrower or an additional or co-borrower or otherwise, for or in
respect of any Indebtedness under the Bank Credit Agreement to, within 15 days
thereof, become a party to the Subsidiary Guaranty. In no event shall PAREXEL
International Holding Corporation and PAREXEL International Dutch Holding LLC be
required to be party to the Subsidiary Guaranty.



-26-

--------------------------------------------------------------------------------




SECTION 10.
NEGATIVE COVENANTS.

From the date of this Agreement until the Closing Date and thereafter, so long
as any of the Notes are outstanding, the Company covenants:
Section 10.1.    Financial Covenants.
(a)    Consolidated Interest Coverage Ratio. The Company will not at any time
permit the Consolidated Interest Coverage Ratio as of the end of any period of
four fiscal quarters of the Company to be less 3.50 to 1.00.
(b)    Consolidated Leverage Ratio. The Company will not at any time permit the
Consolidated Leverage Ratio as of the end of any period of four fiscal quarters
of the Company to be greater than 3.00 to 1.00.
Section 10.2.    Priority Debt. The Company will not at any time permit the
aggregate amount of all Priority Debt to exceed 20% of Consolidated Total Assets
(Consolidated Total Assets to be determined as of the end of the then most
recently ended fiscal quarter of the Company).
Section 10.3.    Limitation on Liens.      The Company will not, and will not
permit any of its Subsidiaries to, create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:
(a)    Permitted Encumbrances;
(b)    any Lien on any property or asset of the Company or any Subsidiary set
forth in Schedule 10.3; provided that (i) such Lien shall not apply to any other
property or asset of the Company or any Subsidiary, (ii) the amount secured or
benefitted thereby is not increased, and (iii) any renewal or extension of the
obligations secured or benefitted thereby is permitted under this Agreement;
(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any other Subsidiary and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary (or any refinancing or
replacement

-27-

--------------------------------------------------------------------------------




of such obligations which does not increase the principal amount of such
obligations), as the case may be;
(d)    Liens securing Indebtedness of the Company or any Subsidiary (i) incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations or (ii) assumed in connection with
any acquisition of a fixed or capital asset, provided that (x) such Indebtedness
described in clause (i) is incurred prior to or within 90 days after such
acquisition or completion of such construction or improvement, (y) such
Indebtedness described in clause (ii) is not incurred solely in contemplation of
such acquisition and (z) the aggregate principal amount of Indebtedness incurred
pursuant to clauses (i) and (ii) of this Section 10.3(d) shall not exceed
$50,000,000 at any time outstanding, provided further that (A) with respect to
the Liens relating to the Indebtedness described in clause (i) of this
Section 10.3(d), (x) such Liens are incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement, (y) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition
and (z) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, and (B) with respect to the Liens
relating to the Indebtedness described in clause (ii) of this Section 10.3(d),
such Liens (x) were not created in contemplation of such acquisition and (y) do
not extend to any assets other than those of the Person so acquired or the
assets so acquired;
(e)    Liens on the related accounts and assets contained in such accounts
securing a Cash Pooling Financing;
(f)    (i) rights of pledge and set-off arising pursuant to the general banking
conditions declared applicable to Dutch bank accounts, (ii) Liens in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry, and (iii) Liens in favor of a banking institution
encumbering deposits (including the right of set-off) that (x) are within the
general parameters customary in the banking industry and (y) arise under deposit
agreements entered into in the ordinary course of business, provided that such
Liens do not at any time secure Indebtedness; and
(g)    Liens securing Priority Debt of the Company or any Subsidiary, provided
that the aggregate principal amount of any such Priority Debt shall be permitted
by Section 10.2, and, provided, further, that notwithstanding the foregoing, the
Company shall not, and shall not permit any of its Subsidiaries to, secure any
Indebtedness outstanding under or pursuant to the Bank Credit Agreement (except
for the provision of any cash

-28-

--------------------------------------------------------------------------------




collateral by the Company or any of its Subsidiaries to or for the benefit of an
agent, letter of credit issuer, swingline lender or lender under the Bank Credit
Agreement to secure any exposure resulting from one or more lenders becoming a
defaulting lender not to exceed such defaulting lender’s or defaulting lenders’,
as the case may be, participating interest or participating interests, which
have not or have not been allocated to other lenders, in the letters of credit
or the swingline loans outstanding at the time such cash collateral is to be
provided) pursuant to this Section 10.3(g) unless and until the Notes (and any
guaranty delivered in connection therewith) shall concurrently be secured
equally and ratably with such Indebtedness pursuant to documentation reasonably
acceptable to the Required Holders in substance and in form, including, without
limitation, an intercreditor agreement and customary opinions of counsel to the
Company and/or any such Subsidiary, as the case may be, from counsel that is
reasonably acceptable to the Required Holders.
Section 10.4.    Sales of Assets. The Company will not, and will not permit any
Subsidiary to, sell, lease or otherwise dispose of any substantial part (as
defined below) of the assets of the Company and its Subsidiaries; provided,
however, that the Company or any Subsidiary may sell, lease or otherwise dispose
of assets constituting a substantial part of the assets of the Company and its
Subsidiaries if such assets are sold in an arms length transaction and, at such
time and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing and an amount equal to the net proceeds received from
such sale, lease or other disposition (but only with respect to that portion of
such assets that exceeds the definition of “substantial part” set forth below)
shall be used within 365 days of such sale, lease or disposition, in any
combination:
(1)    to acquire productive assets used or useful in carrying on the business
of the Company and its Subsidiaries and having a value at least equal to the
value of such assets sold, leased or otherwise disposed of; and/or
(2)    to prepay or retire Senior Debt of the Company and/or its Subsidiaries,
provided that (i) the Company shall offer to prepay each outstanding Note in a
principal amount which equals the Ratable Portion for such Note, and (ii) any
such prepayment of the Notes shall be made at par, together with accrued
interest thereon to the date of such prepayment, but without the payment of the
Make-Whole Amount. Any offer of prepayment of the Notes pursuant to this
Section 10.4 shall be given to each holder of the Notes by written notice that
shall be delivered not less than fifteen (15) days and not more than sixty (60)
days prior to the proposed prepayment date. Each such notice shall state that it
is given pursuant to this Section and that the offer set forth in such notice
must be accepted by such holder in writing and shall also set forth (i) the
proposed prepayment date, (ii) a description of the circumstances which give
rise to the proposed prepayment and (iii) a calculation of the Ratable Portion
for such holder’s Notes. Each holder of the Notes which desires to have

-29-

--------------------------------------------------------------------------------




its Notes prepaid shall notify the Company in writing delivered not less than
five (5) Business Days prior to the proposed prepayment date of its acceptance
of such offer of prepayment. Prepayment of Notes pursuant to this Section 10.4
shall be made in accordance with Section 8.2 (but without payment of the
Make-Whole Amount).
As used in this Section 10.4, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Company and its
Subsidiaries if the book value of such assets, when added to the book value of
all other assets sold, leased or otherwise disposed of by the Company and its
Subsidiaries during the period of 12 consecutive months ending on the date of
such sale, lease or other disposition, exceeds 10% of the book value of
Consolidated Total Assets, determined as of the end of the fiscal quarter
immediately preceding such sale, lease or other disposition; provided that there
shall be excluded from any determination of a “substantial part” any (i) sale,
lease, or disposition of assets in the ordinary course of business of the
Company and its Subsidiaries, (ii) any sale, lease or disposition of assets from
the Company to any Wholly-Owned Subsidiary or from any Subsidiary to the Company
or a Wholly-Owned Subsidiary and (iii) any sale, lease or disposition of
property acquired by the Company or any Subsidiary after the date of this
Agreement to any Person within 365 days following the acquisition or
construction of such property by the Company or any Subsidiary if the Company or
a Subsidiary shall concurrently with such sale or transfer, lease such property,
as lessee.
Section 10.5.    Merger and Consolidation. The Company will not, and will not
permit any of its Subsidiaries to, consolidate with or merge with any other
Person or convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to any Person; provided that:
(1)    any Subsidiary of the Company may (x) consolidate with or merge with, or
convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to, (i) the Company or a Subsidiary so
long as in any merger or consolidation involving the Company, the Company shall
be the surviving or continuing corporation or (ii) any other Person so long as
the survivor is a Subsidiary, or (y) convey, transfer or lease all of its assets
in compliance with the provisions of Section 10.4;
(2)    any Person that is not a Subsidiary may merge or consolidate with and
into any Subsidiary, provided that (a) if such Subsidiary is a Subsidiary
Guarantor, the survivor shall be a Subsidiary Guarantor (unless such Subsidiary
Guarantor is otherwise released pursuant to Section 2.2(b) of this Agreement)
and (b) if such Subsidiary is not a Subsidiary Guarantor and the survivor is not
a Subsidiary, such transaction is permitted by Section 10.4; and

-30-

--------------------------------------------------------------------------------




(3)    the foregoing restriction does not apply to the consolidation or merger
of the Company with, or the conveyance, transfer or lease of substantially all
of the assets of the Company in a single transaction or series of transactions
to, any Person so long as:
(a)    the successor formed by such consolidation or the survivor of such merger
or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of the Company as an entirety, as the case may
be, shall be a solvent corporation or limited liability company organized and
existing under the laws of the United States or any state thereof (including the
District of Columbia), and, if the Company is not such corporation or limited
liability company, (i) such corporation or limited liability company shall have
executed and delivered to each holder of any Notes its assumption of the due and
punctual performance and observance of each covenant and condition of this
Agreement and the Notes and (ii) such corporation or limited liability company
shall have caused to be delivered to each holder of any Notes an opinion of
nationally recognized independent counsel, or other independent counsel
reasonably satisfactory to the Required Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof;
(b)    each Subsidiary Guarantor under any Subsidiary Guaranty that is
outstanding at the time such transaction or each transaction in such a series of
transactions occurs reaffirms its obligations under such Subsidiary Guaranty in
writing at such time pursuant to documentation that is reasonably acceptable to
the Required Holders; and
(c)    immediately before and immediately after giving effect to such
transaction or each transaction in any such series of transactions, no Default
or Event of Default shall have occurred and be continuing (it being agreed that,
for purposes of determining compliance with Section 10.1, such transaction shall
be treated on a pro forma basis for the relevant period as having been
consummated as of the last day of the immediately preceding fiscal quarter).
No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.5 from its liability under this
Agreement or the Notes.
Section 10.6.    Transactions with Affiliates. The Company will not and will not
permit any Subsidiary to enter into any transaction of any kind with any of its
Affiliates, except (a) whether or

-31-

--------------------------------------------------------------------------------




not in the ordinary course of business, (i) at prices and on terms and
conditions not materially less favorable to the Company or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties,
(ii) transactions between or among the Company and its Subsidiaries not
involving any other Affiliate and (iii) any stock repurchases, dividends,
distributions, payments with respect to stock option plans and other benefit
plans and other restricted payments, in each case, to the extent permitted by
the Bank Credit Agreement, (b)(i) employment and severance arrangements between
the Company and its Subsidiaries and their respective officers and employees in
the ordinary course of business and (ii) the payment of customary fees,
compensation, and out-of-pocket costs to, and indemnities provided on behalf of,
directors, officers and employees of the Company and its Subsidiaries in the
ordinary course of business, and (c) the matters described in Schedule 10.6. The
CCT Transactions shall not be prohibited by this Section 10.6.
Section 10.7.    Line of Business    . The Company will not and will not permit
any Subsidiary to engage in any business if, as a result, the general nature of
the business in which the Company and its Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the Memorandum.
Section 10.8.    Terrorism Sanctions Regulations. The Company will not and will
not permit any Controlled Entity (a) to become (including by virtue of being
owned or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (b) directly or indirectly to have any investment in or
engage in any dealing, activity or transaction (including, without limitation,
any investment, dealing, activity or transaction involving the proceeds of the
Notes) with any Person if such investment, dealing, activity or transaction
(i) would cause any holder to be in violation of any law or regulation
(including but not limited to U.S. Economic Sanctions) applicable to such
holder, or (ii) is prohibited under any U.S. Economic Sanctions.
SECTION 11.
EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

-32-

--------------------------------------------------------------------------------




(c)    the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Section 10; or
(d)    the Company or any Subsidiary Guarantor defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any Subsidiary Guaranty and such default is
not remedied within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this Section 11(d)); or
(e)    (i) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any
Subsidiary Guarantor or by any officer of such Subsidiary Guarantor in any
Subsidiary Guaranty or any writing furnished in connection with such Subsidiary
Guaranty proves to have been false or incorrect in any material respect on the
date as of which made; or
(f)    (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $50,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least
$50,000,000 or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (x) the Company or any Subsidiary has
become obligated to purchase or repay Indebtedness before its regular maturity
or before its regularly scheduled dates of payment in an aggregate outstanding
principal amount of at least $50,000,000, or (y) one or more Persons have the
right to require the Company or any Subsidiary so to purchase or repay such
Indebtedness; provided that this provision shall not apply to (I) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness or as a result

-33-

--------------------------------------------------------------------------------




of the voluntary sale or transfer of equity interests owed by the Company or any
Subsidiary in a transaction not prohibited hereunder, or (II) the requirement to
provide cash collateral resulting from a defaulting lender’s actions or
omissions; or
(g)    the Company or any Material Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
(h)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company or any of its Material
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Material Subsidiaries, or any such petition shall be filed against the Company
or any of its Material Subsidiaries and such petition shall not be dismissed
within 60 days; or
(i)    one or more final judgments or orders for the payment of money
aggregating in excess of $30,000,000, including, without limitation, any such
final order enforcing a binding arbitration decision, are rendered against one
or more of the Company and its Subsidiaries and which judgments are not, within
30 days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 30 days after the expiration of such stay; or
(j)    (i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Company or any Subsidiary Guarantor under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$30,000,000, or (ii) the Company or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $30,000,000; or

-34-

--------------------------------------------------------------------------------




(k)    any Subsidiary Guaranty shall cease to be in full force and effect, any
Subsidiary Guarantor shall contest in any manner the validity, binding nature or
enforceability of any Subsidiary Guaranty, or the obligations of any Subsidiary
Guarantor under any Subsidiary Guaranty are not or cease to be legal, valid,
binding and enforceable in accordance with the terms of such Subsidiary
Guaranty, in each case except as provided in Section 2.2(b).
SECTION 12.
REMEDIES ON DEFAULT, ETC.

Section 12.1.    Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
(b)    If any other Event of Default has occurred and is continuing, any holder
or holders of more than 50% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount, if any, determined in respect of such
principal amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount, if any, by the Company in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.

-35-

--------------------------------------------------------------------------------




Section 12.2.    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or Subsidiary Guaranty, or for an injunction against a violation of any of
the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.
Section 12.3.    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the holders of not less than 51%
in principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) all Events of Default and Defaults, other than non-payment of amounts
that have become due solely by reason of such declaration, have been cured or
have been waived pursuant to Section 17, and (c) no judgment or decree has been
entered for the payment of any monies due pursuant hereto or to the Notes. No
rescission and annulment under this Section 12.3 will extend to or affect any
subsequent Event of Default or Default or impair any right consequent thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Subsidiary Guaranty or any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.
SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1.    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be

-36-

--------------------------------------------------------------------------------




registered in such register as an owner and holder thereof and (b) at any such
beneficial owner’s option, either such beneficial owner or its nominee may
execute any amendment, waiver or consent pursuant to this Agreement. Prior to
due presentment for registration of transfer, the Person in whose name any Note
shall be registered shall be deemed and treated as the owner and holder thereof
for all purposes hereof, and the Company shall not be affected by any notice or
knowledge to the contrary. The Company shall give to any holder of a Note that
is an Institutional Investor promptly upon request therefor, a complete and
correct copy of the names and addresses of all registered holders of Notes.
Section 13.2.    Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), the Company shall execute and deliver, at the
Company’s expense (except as provided below), one or more new Notes (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Schedule 1. Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$100,000, provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes, one Note may be in a denomination of less
than $100,000. Any transferee, by its acceptance of a Note registered in its
name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6.2.
Section 13.3.    Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

-37-

--------------------------------------------------------------------------------




(b)    in the case of mutilation, upon surrender and cancellation thereof,
the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note, dated and bearing interest from the date to which interest shall have been
paid on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.
SECTION 14.
PAYMENTS ON NOTES.

Section 14.1.    Place of Payment. Subject to Section 14.2, payments of
principal, Make‑Whole Amount and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of Bank of America,
N.A. in such jurisdiction. The Company may at any time, by notice to each holder
of a Note, change the place of payment of the Notes so long as such place of
payment shall be either the principal office of the Company in such jurisdiction
or the principal office of a bank or trust company in such jurisdiction.
Section 14.2.    Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to Section
14.1. Prior to any sale or other disposition of any Note held by a Purchaser or
its nominee, such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a new Note or
Notes pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.
SECTION 15.
EXPENSES, ETC.

Section 15.1.    Transaction Expenses. On the earlier of the Closing Date or
August 22, 2013, the Company will pay all fees, charges and disbursements of the
Purchasers’ special counsel referred

-38-

--------------------------------------------------------------------------------




to in Section 4.4, which fees, charges and disbursements are payable whether or
not (i) the Closing occurs or (ii) this Agreement is terminated or deemed
terminated. Effective on the Closing Date, the Company agrees that it will pay
all costs and expenses (including reasonable attorneys’ fees of one special
counsel for all the Purchasers or all holders, as applicable, and, if reasonably
required by the Required Holders, local counsel) incurred by the Purchasers and
each other holder of a Note in connection with such transactions in connection
with any amendments, waivers or consents under or in respect of this Agreement,
any Subsidiary Guaranty or the Notes (whether or not such amendment, waiver or
consent becomes effective) including, without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement, any Subsidiary Guaranty or
the Notes or in responding to any subpoena or other legal process issued in
connection with this Agreement, any Subsidiary Guaranty or the Notes, or by
reason of being a holder of any Note, (b) the costs and expenses, including
financial advisors’ fees (provided that notwithstanding anything in this
Agreement, the Company shall only be required to pay for one financial advisor
for all the holders), incurred in connection with the insolvency or bankruptcy
of the Company or any Subsidiary or in connection with any work-out or
restructuring of the transactions contemplated hereby and by the Notes and any
Subsidiary Guaranty and (c) the costs and expenses incurred in connection with
the initial filing of this Agreement and all related documents and financial
information with the SVO provided, that such costs and expenses under this
clause(c) shall not exceed $3,000. Effective upon the occurrence of the Closing,
the Company agrees that it will pay, and will save each Purchaser and each other
holder of a Note harmless from, all claims in respect of any fees, costs or
expenses, if any, of brokers and finders (other than those, if any, retained by
a Purchaser or other holder in connection with its purchase of the Notes).
Section 15.2.    Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Subsidiary Guaranty or the Notes,
and the termination of this Agreement.
SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranties embody the entire agreement and understanding between

-39-

--------------------------------------------------------------------------------




each Purchaser and the Company and supersede all prior agreements and
understandings relating to the subject matter hereof.
SECTION 17.
AMENDMENT AND WAIVER.

Section 17.1.    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:
(a)    no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof,
or any defined term (as it is used therein), will be effective as to any
Purchaser or holder unless consented to by such Purchaser or holder in writing;
(b)     no amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (i) subject to
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver or
the principal amount of the Notes that the Purchasers are to purchase pursuant
to Section 2 upon the satisfaction of the conditions to Closing that appear in
Section 4, or (iii) amend any of Sections 8 (except as set forth in the second
sentence of Section 8.2), 11(a), 11(b), 12 or 17; and
Section 17.2.    Solicitation of Holders of Notes    .
(a)    Solicitation. The Company will provide each Purchaser and each holder of
a Note with sufficient information, sufficiently far in advance of the date a
decision is required, to enable such Purchaser and such holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions hereof or of the Notes or any
Subsidiary Guaranty. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to this Section 17
or any Subsidiary Guaranty to each Purchaser and each holder of a Note promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Purchasers or holders of Notes.
(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
Purchaser or holder of a Note as consideration for or as an inducement to the
entering into by such Purchaser or holder of any waiver or amendment of any of
the terms and provisions hereof or of any Subsidiary Guaranty or any Note unless
such

-40-

--------------------------------------------------------------------------------




remuneration is concurrently paid, or security is concurrently granted or other
credit support concurrently provided, on the same terms, ratably to each
Purchaser and holder of a Note even if such Purchaser or holder did not consent
to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Subsidiary Guaranty by a holder of a Note that has transferred
or has agreed to transfer its Note to the Company, any Subsidiary or any
Affiliate of the Company in connection with such consent shall be void and of no
force or effect except solely as to such holder, and any amendments effected or
waivers granted or to be effected or granted that would not have been or would
not be so effected or granted but for such consent (and the consents of all
other holders of Notes that were acquired under the same or similar conditions)
shall be void and of no force or effect except solely as to such holder.
Section 17.3.    Binding Effect, etc. Any amendment or waiver consented to as
provided in this Section 17 or any Subsidiary Guaranty applies equally to all
Purchasers and holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and any Purchaser or holder of
a Note and no delay in exercising any rights hereunder or under any Note or
Subsidiary Guaranty shall operate as a waiver of any rights of any Purchaser or
holder of such Note.
Section 17.4.    Notes Held by Company, etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Subsidiary
Guaranty or the Notes, or have directed the taking of any action provided herein
or in any Subsidiary Guaranty or the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.
SECTION 18.
NOTICES.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:

-41-

--------------------------------------------------------------------------------




(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
(iii)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Chief Financial Officer and General
Counsel, or at such other address as the Company shall have specified to the
holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
SECTION 19.
REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
SECTION 20.
CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or

-42-

--------------------------------------------------------------------------------




omission by such Purchaser or any Person acting on such Purchaser’s behalf,
(c) otherwise becomes known to such Purchaser other than through disclosure by
the Company or any Subsidiary or (d) constitutes financial statements delivered
to such Purchaser under Section 7.1 that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, officers, employees, agents, attorneys, trustees and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its auditors, financial advisors and
other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Note of the Company (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over such
Purchaser, (vii) the NAIC or the SVO or, in each case, any similar organization,
or any nationally recognized rating agency that requires access to information
about such Purchaser’s investment portfolio, or (viii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to such Purchaser,
(x) in response to any subpoena or other legal process, (y) in connection with
any litigation to which such Purchaser is a party or (z) if an Event of Default
has occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes, this Agreement or any Subsidiary Guaranty. Each holder of a
Note, by its acceptance of a Note, will be deemed to have agreed to be bound by
and to be entitled to the benefits of this Section 20 as though it were a party
to this Agreement. On reasonable request by the Company in connection with the
delivery to any holder of a Note of information required to be delivered to such
holder under this Agreement or requested by such holder (other than a holder
that is a party to this Agreement or its nominee), such holder will enter into
an agreement with the Company embodying this Section 20.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.

-43-

--------------------------------------------------------------------------------




SECTION 21.
SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.
SECTION 22.
MISCELLANEOUS.

Section 22.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
Section 22.2.    Accounting Terms.
(a)    Accounting Terms. All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. For purposes of determining compliance with this Agreement
(including, without limitation, Section 9, Section 10 and the definition of
“Indebtedness”), any election by the Company to measure any financial liability
using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825-10-25 – Fair Value Option,
International Accounting Standard 39 – Financial Instruments: Recognition and
Measurement or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.

-44-

--------------------------------------------------------------------------------




(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Holders shall so request, the
Required Holders and the Company shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Holders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Required Holders a written reconciliation between calculations of
such ratio or requirement made before and after giving effect to such change in
GAAP. Notwithstanding the foregoing if at any time any change in GAAP would
require operating leases or real estate leases to be capitalized, the GAAP
treatment of operating and real estate leases on the Closing Date shall continue
to apply for purposes of this Agreement and the other Loan Documents, including
for purposes of the definitions of “Consolidated EBITDA”, “Consolidated Interest
Charges” and “Consolidated Funded Indebtedness” and the calculation of the
financial covenants under this Agreement.
(c)    CCT. The Company hereby advises the Purchasers that it does, and is
required to, consolidate CCT in its consolidated financial statements, but that
the Company does not have the power to control CCT. Accordingly, financial
position, results of operations and cash flows of CCT shall be included for the
purpose of (a) the definitions of “Consolidated EBITDA”, “Consolidated Interest
Charges” and “Consolidated Funded Indebtedness”, (b) the financial statements
and reporting requirements in Section 7.1, and (c) determining compliance with
the financial covenants in Section 10.1. CCT shall not be deemed to be a
Subsidiary for the purposes of the closing conditions in Section 4, the
representations and warranties in Section 5, the affirmative covenants in
Sections 7 and 9, the negative covenants in Section 10, and the Events of
Default in Section 11.
(d)    Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
Section 22.3.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 22.4.    Construction, etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein,

-45-

--------------------------------------------------------------------------------




so that compliance with any one covenant shall not (absent such an express
contrary provision) be deemed to excuse compliance with any other covenant.
Where any provision herein refers to action to be taken by any Person, or which
such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person.
Section 22.5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
Section 22.6.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice‑of‑law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
Section 22.7.    Jurisdiction and Process; Waiver of Jury Trial    . (a) The
Company irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)    The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(c)    Nothing in this Section 22.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may

-46-

--------------------------------------------------------------------------------




have to bring proceedings against the Company in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.
(d)    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
* * * * *



-47-

--------------------------------------------------------------------------------




The execution hereof by the Purchasers shall constitute a contract among the
Company and the Purchasers for the uses and purposes hereinabove set forth. This
Agreement may be executed in any number of counterparts, each executed
counterpart constituting an original but all together only one agreement.
Very truly yours,


PAREXEL INTERNATIONAL CORPORATION




By /s/ James F. Winschel, Jr.    
Name: James F. Winschel, Jr.
Title: Senior Vice President and Chief Financial Officer











Parexel International Corporation
Note Purchase Agreement



--------------------------------------------------------------------------------






Accepted as of the date first written above.




THE NORTHWESTERN MUTUAL LIFE INSURANCE
COMPANY








By /s/ Jerome R. Baier


Name: Jerome R. Baier
Its Authorized Representative





Parexel International Corporation
Note Purchase Agreement



--------------------------------------------------------------------------------




Accepted as of the date first written above.




AVIVA LIFE AND ANNUITY COMPANYROYAL NEIGHBORS OF AMERICA
By: Aviva Investors North America, Inc.,
Its authorized attorney-in-fact




By /s/ Roger D. Fors    
Name: Roger D. Fors
Title: VP-Private Fixed Income



Parexel International Corporation
Note Purchase Agreement



--------------------------------------------------------------------------------




Accepted as of the date first written above.




MASSACHUSETTS MUTUAL LIFE INSURANCE
COMPANY


By: Babson Capital Management LLC as
Investment Adviser




By /s/ Emeka O. Onukwugha    
Name: Emeka O. Onukwugha
Title: Managing Director




C.M. LIFE INSURANCE COMPANY


By: Babson Capital Management LLC as
Investment Adviser




By /s/ Emeka O. Onukwugha    
Name: Emeka O. Onukwugha
Title: Managing Director




MASSMUTUAL ASIA LIMITED


By: Babson Capital Management LLC as
Investment Adviser




By /s/ Emeka O. Onukwugha    
Name: Emeka O. Onukwugha
Title: Managing Director





Parexel International Corporation
Note Purchase Agreement



--------------------------------------------------------------------------------




Accepted as of the date first written above.




MODERN WOODMEN OF AMERICA






By /s/ Michael E. Dau    
Name: Michael E. Dau
Title: Treasurer & Investment Manager

Parexel International Corporation
Note Purchase Agreement



--------------------------------------------------------------------------------






DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended June 30, 2012, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
“Bank Credit Agreement” means the Amended and Restated Credit Agreement dated as
of March 22, 2013 by and among the Company, certain Subsidiaries of the Company
named therein, Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer, and the other financial institutions party thereto, as amended,
restated, joined, supplemented or otherwise modified from time to time, and any
renewals, refinancings, extensions or replacements thereof, which constitute the
primary bank credit facility of the Company and its Subsidiaries.
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Boston, Massachusetts are
required or authorized to be closed.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or

    

--------------------------------------------------------------------------------






personal property, or a combination thereof, which obligations are required to
be classified and accounted for as capital leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.
“Cash Pooling Financing” means one or more customary corporate treasury cash
pooling overdraft facilities established by the Company or a Subsidiary.
“CCT” means California Clinical Trials Medical Group, Inc., a California
corporation.
“CCT Agreements” means, collectively, (a) that certain Management Agreement,
dated as of November 15, 2006, by and between PAREXEL International, LLC and
CCT, (b) that certain Stock Transfer Restriction Agreement, dated as of March 5,
2008, by and among PAREXEL International, LLC, CCT, Lev Grigorievich Gertsik, MD
and the stockholder of CCT, and (c) that certain Stock Transfer Restriction
Agreement, dated as of March 5, 2008, by and among PAREXEL International, LLC,
CCT Holding Company Medical Group, Inc. and Lev Grigorievich Gertsik, MD.
“CCT Transactions” means the CCT Agreements, any modifications, replacements or
supplements to the CCT Agreements that are not materially adverse to the
Company, and the performance of obligations of the parties under the CCT
Agreements, as modified.
“Closing” is defined in Section 3.
“Closing Date” means the date of the Closing.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” means PAREXEL International Corporation, a Massachusetts corporation.
“Confidential Information” is defined in Section 20.
“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income and without duplication: (a) Consolidated Interest
Charges for such period, (b) the provision for federal, state, local and foreign
income taxes payable by the Company and its Subsidiaries for such period,
(c) depreciation and amortization expense, and (d) non-cash compensation charges
arising from any grant of stock, stock options or other equity-based awards for
such period.

    

--------------------------------------------------------------------------------






For purposes of determining the Consolidated Leverage Ratio and the Consolidated
Interest Coverage Ratio for any period, in connection with any acquisition or
disposition, there shall be (i) included in Consolidated EBITDA, all
Consolidated EBITDA attributable to any Person or business acquired by the
Company or any Subsidiary of the Company pursuant to an acquisition during such
period as if such Person or business had been acquired on the day before the
first day of such period and (ii) excluded from such Consolidated EBITDA, all
Consolidated EBITDA attributable to any Person or business disposed of by the
Company or any Subsidiary of the Company during such period as if such Person or
business were disposed of on the first day of such period.
“Consolidated Funded Indebtedness” means, as of any date of determination, the
outstanding principal amount of all Indebtedness of the Company and its
Subsidiaries, on a consolidated basis.
“Consolidated Indebtedness” means as of any date of determination the total
amount of all Indebtedness of the Company and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.
“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries during such period in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
and (b) the portion of rent expense of the Company and its Subsidiaries with
respect to such period under Capital Lease Obligations that is treated as
interest in accordance with GAAP.
“Consolidated Interest Coverage Ratio” means, as of any date of determination
for any period, the ratio of (a) Consolidated EBITDA for such period to (b)
Consolidated Interest Charges for such period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters ended on such date.
“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and extraordinary non-cash losses)
for that period.
“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Company and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

    

--------------------------------------------------------------------------------






“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means that rate of interest that is the greater of (i) 2% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2% over the rate of interest publicly announced by Bank of
America, N.A., in New York, New York as its “base” or “prime” rate.
“Disclosed Matters” is defined in Section 5.6.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Electronic Delivery” is defined in Section 7.1(a).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

    

--------------------------------------------------------------------------------






“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all other rights to acquire any of the foregoing of such Person,
and all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.
“Event of Default” is defined in Section 11.
“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell), as determined in the
good faith by one or more officers of the Company to whom authority to enter
into the transaction has been delegated by the board of directors.

    

--------------------------------------------------------------------------------






“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
“Form 10‑K” is defined in Section 7.1(b).
“Form 10‑Q” is defined in Section 7.1(a).
“GAAP” means generally accepted accounting principles in the United States
consistent with the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of another Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness the payment thereof, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness, or (iv) entered into for the purpose
of assuring in any other manner the obligee in respect of such Indebtedness of
the payment thereof (including, without limitation, joining as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness), provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business, or (b) any Lien on
any assets of such Person securing any Indebtedness of any other Person, whether
or not such Indebtedness is assumed by such Person. The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable

    

--------------------------------------------------------------------------------






amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Hazardous Material” means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business and payment
obligations incurred in the ordinary course of business under Specified
Licensing Arrangements), (f) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and (j)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
“INHAM Exemption” is defined in Section 6.2(e).

    

--------------------------------------------------------------------------------






“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than $1,000,000
of the aggregate principal amount of the Notes then outstanding, (c) any bank,
trust company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing), but not including the retained interest of a
lessor under an operating lease in the property that is the subject of such
lease.
“Loan Documents” means, collectively, this Agreement, each Note, each Subsidiary
Guaranty and any other agreement now or hereafter executed and delivered in
connection herewith.
“Loan Parties” means, collectively, the Company and the Subsidiary Guarantors.
“Make-Whole Amount” shall have the meaning set forth in Section 8.6 with respect
to any Note.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the validity or enforceability of
this Agreement, the Notes or the Subsidiary Guaranty.
“Material CF Subsidiaries” means PAREXEL International GmbH, PAREXEL
International Inc., a Japanese company, PAREXEL International Limited, PAREXEL
International (India) Private Limited and PAREXEL International LLC.

    

--------------------------------------------------------------------------------






“Material Foreign Subsidiary” means any Foreign Subsidiary which, (a) is a
borrower under the Bank Credit Agreement, (b) has been designated by the Company
as a Material Foreign Subsidiary in a written notice to the holders or (c) by
itself or together with its Subsidiaries, accounts (excluding intercompany
receivables and goodwill) for 5% or more of the Company’s consolidated total
assets or Consolidated EBITDA for the most recently ended period of four fiscal
quarters for which financial statements have been furnished to the holders under
Section 7.1(a) or Section 7.1(b) (or, prior to the delivery of any such
statements, for the period of four fiscal quarters ended on December 31, 2012);
provided that if for any period of four fiscal quarters the combined
consolidated total assets or combined Consolidated EBITDA of all Foreign
Subsidiaries that neither (x) have been designated under clause (b) above nor
(y) would constitute “Material Foreign Subsidiaries” under clause (c) above,
shall have exceeded 10% of the consolidated total assets of the Company or 10%
of the Consolidated EBITDA of the Company, then one or more of such excluded
Foreign Subsidiaries shall for all purposes of this Agreement be deemed to be
Material Foreign Subsidiaries in descending order based on the amounts of their
consolidated total assets until such excess shall have been eliminated. As of
the Closing Date, the Material Foreign Subsidiaries are PAREXEL International
GmbH, PAREXEL International Holding B.V., PAREXEL International Inc., a Japanese
company, PAREXEL International Limited, Clinphone Limited, Perceptive eClinical
Ltd., PAREXEL International (India) Private Limited, and PAREXEL International
Co., Ltd.
“Material Subsidiaries” means, collectively, the Material Foreign Subsidiaries
and the Material US Subsidiaries.
“Material US Subsidiary” means a Domestic Subsidiary (other than PAREXEL
International Dutch Holding LLC and PAREXEL International Holding Corporation)
which (a) has been designated by the Company as a Material US Subsidiary in a
written notice to the holders or (b) by itself or together with its
subsidiaries, accounts for 5% or more of the Company’s Consolidated EBITDA or
consolidated total assets for the most recently ended period of four fiscal
quarters for which financial statements have been furnished to the holders under
Section 7.1(a) or Section 7.1(b) (or, prior to the delivery of any such
statements, for the period of four fiscal quarters ended on December 31, 2012);
provided that if for any period of four fiscal quarters the combined
consolidated total assets or combined Consolidated EBITDA of all Domestic
Subsidiaries that neither (x) have been designated under clause (a) above nor
(y) would constitute “Material US Subsidiaries” under clause (b) above, shall
have exceeded 10% of the consolidated total assets of the Company or 10% of the
Consolidated EBITDA of the Company, then one or more of such excluded Domestic
Subsidiaries shall for all purposes of this Agreement be deemed to be Material
US Subsidiaries in descending order based on the amounts of their consolidated
total assets until such excess shall have been eliminated. As of the Closing
Date, the Material US Subsidiaries are PAREXEL International LLC, Perceptive
Informatics Inc, DataLabs, Inc., Clinphone California, Inc. and Perceptive
Services, Inc.

    

--------------------------------------------------------------------------------






“Maturity Date” is defined in the first paragraph of each Note.
“Memorandum” is defined in Section 5.3.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“Notes” is defined in Section 1.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument or filing with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Pension Act” means the Pension Protection Act of 2006, as amended.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of

    

--------------------------------------------------------------------------------






the Code and Section 302 of ERISA, each as in effect prior to the Pension Act
and, thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections
302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
(or required to be contributed to) by the Company or any ERISA Affiliate and is
either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 9.4;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business an
securing obligations that are not overdue by more than 60 days or are being
contested in good faith by appropriate proceedings;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits or pledges to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under Section 11(i);
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary; and
(g)    the filing of Uniform Commercial Code financing statements and similar
filings (i) made solely as a precautionary measure in connection with an
operating lease, provided that such filings shall relate solely to the assets
which are the subject of such lease, and (ii) made to evidence or perfect the
sale or assignment of accounts receivable pursuant to a disposition not
prohibited pursuant to Section 10.5 hereof;

    

--------------------------------------------------------------------------------






provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.
“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.
“Priority Debt” means (without duplication), as of the date of any determination
thereof, the sum of (i) all unsecured Indebtedness of Subsidiaries (including
all Guaranties of Indebtedness of the Company but excluding (x) Indebtedness
owing to the Company or any other Subsidiary, (y) Indebtedness outstanding at
the time such Person became a Subsidiary, provided that such Indebtedness shall
have not been incurred in contemplation of such person becoming a Subsidiary,
and (z) all Indebtedness of Subsidiary Guarantors), and (ii) all Indebtedness of
the Company and its Subsidiaries secured by Liens other than Indebtedness
secured by Liens permitted by subparagraphs (a) through (f), inclusive, of
Section 10.3.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“PTE” is defined in Section 6.2(a).
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.
“QPAM Exemption” is defined in Section 6.2(e).
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“Ratable Portion” means, with respect to any Note, an amount equal to the
product of (x) the amount equal to the net proceeds being so applied to the
prepayment of Senior Debt in accordance

    

--------------------------------------------------------------------------------






with Section 10.4(2), multiplied by (y) a fraction the numerator of which is the
outstanding principal amount of such Note and the denominator of which is the
aggregate principal amount of Senior Debt of the Company and its Subsidiaries
being prepaid pursuant to Section 10.4(2).
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Required Holders” means, at any time, (i) prior to the Closing, the Purchasers
and (ii) on or after the Closing, the holders of not less than 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates and any Notes held by parties who are
contractually required to abstain from voting with respect to matters affecting
the holders of the Notes).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Debt” means, as of the date of any determination thereof, all
Consolidated Indebtedness, other than Subordinated Indebtedness.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
“Source” is defined in Section 6.2.
“Specified Licensing Arrangement” means each nonexclusive commercial third party
software licensing arrangement entered into by the Company or any other
Subsidiary of the Company, as a licensee, in the ordinary course of business,
consistent with past practice; provided

    

--------------------------------------------------------------------------------






that (x) such licensing arrangement is terminable upon the giving of required
notice, without penalty or acceleration any other payments otherwise due in any
future period and (y) there are no earned amounts that are unpaid thereunder
(other than earned amounts in the ordinary course that would be classified as
current accounts payable).
“Subordinated Indebtedness” means all unsecured Indebtedness of the Company that
shall contain or have applicable thereto subordination provisions providing for
the subordination thereof to other Indebtedness of the Company (including,
without limitation, the obligations of the Company under this Agreement or the
Notes).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Equity Interests having ordinary voting power for the election of
directors or other governing body (other than Equity Interests having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.
“Subsidiary Guarantor” means each Subsidiary which is party to the Subsidiary
Guaranty.
“Subsidiary Guaranty” is defined in Section 2.3 of this Agreement.
“Substitute Purchaser” is defined in Section 21.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Transaction” means, collectively, the execution, delivery and performance by
each Loan Party and their applicable Subsidiaries of the Loan Documents to which
they are a party, the issuance and sale of the Notes by Company, the use of the
proceeds thereof.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

    

--------------------------------------------------------------------------------






“U.S. Economic Sanctions” is defined in Section 5.16(a).
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
of all of the equity interests (except directors’ qualifying shares) and voting
interests of which are owned by any one or more of the Company and the Company’s
other Wholly-Owned Subsidiaries at such time.



    

--------------------------------------------------------------------------------




[FORM OF NOTE]

PAREXEL INTERNATIONAL CORPORATION
3.11% SENIOR NOTE DUE JULY 25, 2020
No. [_______]
 
 
 
[Date]
$[__________]
 
 
 
PPN [_________]

FOR VALUE RECEIVED, the undersigned, PAREXEL INTERNATIONAL CORPORATION (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Massachusetts, hereby promises to pay to [____________], or
registered assigns, the principal sum of [_____________________] DOLLARS (or so
much thereof as shall not have been prepaid) on July 25, 2020 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30‑day
months) (a) on the unpaid balance hereof at the rate of 3.11% per annum from the
date hereof, payable semiannually, on the 25th day of January and July in each
year, commencing with the January 25th or July 25th next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (x) on any overdue
payment of interest and (y) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 5.11% or (ii) 2%
over the rate of interest publicly announced by Bank of America, N.A., from time
to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A. in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of June 25, 2013 (as from time
to time amended, supplemented or modified, the “Note Purchase Agreement”),
between the Company and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

EXHIBIT 1
(to Note Purchase Agreement)



--------------------------------------------------------------------------------






This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
The Company will make required prepayments of principal on the date and in the
amounts specified in the Note Agreement. This Note is subject to optional
prepayment, in whole or from time to time in part, at the times and on the terms
specified in the Note Purchase Agreement, but not otherwise.
Pursuant to the Subsidiary Guaranty Agreement dated as of July 25, 2013 (as
amended, restated or otherwise modified from time to time, the “Subsidiary
Guaranty”), certain Subsidiaries of the Company have absolutely and
unconditionally guaranteed payment in full of the principal of, Make-Whole
Amount, if any, and interest on this Note and the performance by the Company of
its obligations contained in the Note Purchase Agreement all as more fully set
forth in said Subsidiary Guaranty.
If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.




PAREXEL INTERNATIONAL CORPORATION


By     
Name:     
Title:     

    